...


                                                                         FILE8:lOPIN ~OU.llff .        .,-:"
                                                                         ON         ~ q Sl~J
                                                                              Peter K , Jr., Clerk
                                                                              US District Court
                                                                              eastern District of NC
                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                NO . 5:18-CR-00466-FL

      UNITED STATES OF AMERICA

                   V.


      KYLE ANTHONY CLARK

                                     ORDER OF FORFEITURE

            WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

      defendant on April 18, 2019, and further evidence of record as presented by the

      Government, the Court finds that the following property is hereby forfeitable

      pursuant to 18 U .S.C. § 924(d)(l) , made applicable to this proceeding by virtue of 28

      U.S.C. § 2461(c) , as ammunition involved in or used in a knowing violation of 18

      U .S.C. §§ 922(g)(l) and 924, to wit: Any and all related ammunition, including but

      not limited to, 11 Rounds Assorted Ammunition CAL: 9;

            AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the

      United States is now entitled to possession of said personal property, pursuant to

      Fed. R. Crim. P. 32.2(b)(3);

            It is hereby ORDERED, ADJUDGED and DECREED:

            1.     That based upon the Memorandum of Plea Agreement as to the

      defendant, the United States is hereby authorized to seize the above-stated personal

      property, and it is hereby forfeited to the United States for disposition in accordance

      with the law, including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In

                                                 1
...




      accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be final as to the

      defendant upon entry.

            2.    That upon sentencing and issuance of the Judgment and Commitment

      Order, the Clerk of Court is directed to incorporate a reference to this Order of

      Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

      32.2(b)(4)(B).

            SO ORDERED. This ~day of           A--35{"4-        , 2019.




                                 ~WO~F~
                                  United States District Judge




                                                2
